DETAILED ACTION

This Office action is in response to papers submitted on 14 August 2019.

Claims 1-21 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on August 14, 2019, has been considered. A signed copy of the form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2016/0179085 A1 to Seitz et al..
The reference of prior art to Seitz et al. (herein after referred to as “Seitz”) teaches of a control system for controlling the operation of numerically controlled machine tools.  In doing so, the elements of the instant claims as presented as taught and/or fairly suggested as follows.
With regard to claims 1 and 21, as recited a data interface device (taught as the interface server module, item 310 in Fig. 2A) and a system (shown in Fig. 1) having one or more data interface devices is recited for data transmission between a numerically controlled machine tool (item 410 in Fig. 2A) comprising a control device (back end control device, item 300 in Fig. 2A) for controlling a plurality of actuators (item 120 in Fig. 1) of the machine tool (item 100 in Fig. 1) and an external data processing device (front end control device, item 200 in Fig. 2A), the data interface device comprising: 
a control interface unit for data transmission with the control device of the machine tool – (a control interface unit is taught in paragraph [0069] as the interface server module as it is adapted to transfer control commands and/or receive data or requests from the communication interface),
a data processing device for processing data received at least via the control interface unit – (the data processing device is taught as the front-end control device as stated in paragraph [0062] and shown in Fig. 2A),
a data storage device having a first storage medium for storing data received via said control interface unit and/or data processed by said data processing device, and a second storage medium for storing configuration data – (a first storage medium is taught as a first data storage means as introduced in paragraph [0063] and a second storage medium is taught in paragraph [0076] as a second storage means), and
a communication unit for data transmission with said external data processing device – (the communication unit is taught as the second communication interface as stated in paragraph [0073]), 
wherein the configuration data indicate a communication protocol used by the control device of the machine tool from a first group of communication protocols and a communication protocol used by the external data processing device from a second group of communication protocols – (in paragraphs [0070] and [0074], Seitz teaches the use of a first and second interface language protocol as the first and second group of communication protocols, respectively, as claimed),
wherein the control interface unit is adapted to use each of the communication protocols from the first group of communication protocols for data transmission and to select the communication protocol used by the control device of the machine tool for data transmission with the control device of the machine tool based on the configuration data – (the adaptation of the control interface unit to use the communication protocols for data transmission as a first group of communication protocol is explained beginning with paragraphs [0067] “… interface server module 410 is communicably connected to the first communication interface 330 by means of the first interface language protocol, i.e. the interface server module 410 is adapted to transfer control commands of the first interface language protocol to the first communication interface 330 and/or to receive data or requests from the first communication interface 330 via communication of the first interface language protocol…” in paragraph [0069] is commensurate with the claimed limitation), and
wherein the communication unit is adapted to use each of the communication protocols from the second group of communication protocols for data transmission and to select the communication protocol used by the external data processing device for data transmission with the external data processing device based on the configuration data – (the adaptation of the control interface unit to use the communication protocols for data transmission as a second group of communication protocol is taught in paragraphs [0070]-[0074] as the interface server module is communicably connected to select the second protocol for data transmission as stated by “…the front-end control device 200 comprises three interface client modules 420a, 420b and 420c of the second communication interface 400, each of which is communicably connected to the interface server module 410 (via wired and/or wireless communication connections). …
The interface client modules 420a, 420b and 420c of the second communication interface 400 utilize the second interface language protocol (and may additionally utilize a second internal communication protocol used for internal communications within the system configuration of the front-end control device 200), and the interface client modules 420a, 420b and 420c are adapted to communicably connect to the interface server module 410 of the second communication interface 400 by means of the second interface language protocol. …” as is stated in paragraph [0074] and is commensurate with the claimed limitation).
As per the limitations of claims 2 and 3, the data interface device according to claim 1, is characterized wherein:
the control interface unit/the communication unit is adapted to transmit data in parallel with a plurality of connected control devices of respective machine tools – (the adaptation of transmitting data in parallel with a plurality control devices is taught in paragraph [0064] where a control and communication module is configured to communicate with the NC controller, the PLC controller and storage means as claimed); and 
the configuration data for each of the connected control devices/external data processing devices indicate the communication protocol used by the respective control devices from the first group of communication protocols – (is taught in paragraph [0055] “… wherein the programmable logic controller 320 is configured to control plural of the actuators 120 of the machine tool 100 on the basis of internal PLC control logics stored in a PLC register or the like, data or signals received from the sensors 110 of the machine tool 120 and/or from the numerical controller 310, and the numerical controller 310 is configured to control plural of the actuators 120 of the machine tool 100 and the programmable logic controller 320 on the basis of user input, manually or automatically generated NC program software, data and signals received from sensors 110 of the machine tool 100”);
wherein the control interface unit is adapted to select the communication protocol used by the one control device for data transmission with one of the connected control devices based on the configuration data and to select the communication protocol used by the other control device for data transmission with another of the connected control devices based on the configuration data – (taught in paragraph [0068] as “… the interface server module 410 is part of a second communication interface 400 (indicated by the dashed line in FIG. 2) and is configured to utilize a plurality of interface language protocols …”).
In claim 4 the data interface device according to claim 1, wherein is stated as 
the configuration data for one or more machine tools, each comprising a plurality of sensors for outputting sensor signals relating to a machine status of the respective machine tool to the control device of the respective machine tool, indicate a respective group of sensors of the respective machine tool and/or readout and processing rules for sensor signals of the group of sensors of the respective machine tool – the control system is suitable for controlling (and/or monitoring) operation of a numerically controlled machine tool 100 which generally comprises actuators 120 (such as axis drive actuators, spindle drive actuators, tool exchange actuators, workpiece/pallet exchange actuators, cooling mechanism actuators, chip conveying actuators, etc.) and sensors 110 (such as temperature sensors, vibration sensors, collision sensors, optical sensors, touch sensors, etc.” and as is further stated in paragraph [0056] “… the front-end control device 200 comprises a display unit 240 for displaying one or more control screens to a user (e.g. an operator of the machine tool 100) and an input unit 230 for receiving control input operations from the user.)”;
wherein the data interface device comprises a read-out unit for reading out sensor signal values of the sensor signals of the group of sensors of the machine tool indicated in the configuration data via the control interface unit on the basis of the read-out rules indicated in the configuration data – (taught in paragraph [0056] as “…the front-end control device 200 comprises a display unit 240 for displaying one or more control screens to a user (e.g. an operator of the machine tool 100) and an input unit 230 for receiving control input operations from the user ...”; and/or
wherein the data processing device is adapted to process the sensor signal values read by the read-out unit into aggregated sensor data based on the processing rules specified in the configuration data – wherein the programmable logic controller 320 is configured to control plural of the actuators 120 of the machine tool 100 on the basis of internal PLC control logics stored in a PLC register or the like, data or signals received from the sensors 110 of the machine tool 120 and/or from the numerical controller 310, and the numerical controller 310 is configured to control plural of the actuators 120 of the machine tool 100 and the programmable logic controller 320 on the basis of user input, manually or automatically generated NC program software, data and signals received from sensors 110 of the machine tool 100 …”).
Claim 5 is directed to the data interface device according to claim 1, wherein 
the data processing device is adapted to generate data sets of a predetermined data format independent of the communication protocols of the first and second groups on the basis of the data received via the control interface unit, on the basis of the data processed by the data processing device and/or on the basis of the data stored by the data storage device.  Seitz teaches this element of the instant invention in paragraph [0094] “… module 270 can be adapted to generate web page data in a markup-language such as XML or HTML on the basis of the data in the second storage means 220, the one or more PLC registers 321 and/or the one or more NC registers 311 and provide such web page data to the storage means 220, to the basic module application 211 and/or to a first web browser module 280 communicably connected to the web server module 270.” 
Regarding claim 10 the data interface device according to claim 5 is stated as wherein the data processing device is adapted on the basis of encryption data stored in “… module 270 can be adapted to generate web page data in a markup-language such as XML or HTML on the basis of the data in the second storage means 220, the one or more PLC registers 321 and/or the one or more NC registers 311 and provide such web page data to the storage means 220, to the basic module application 211 and/or to a first web browser module 280 communicably connected to the web server module 270.”
As per claim 14 the data interface device according claim 5 recites wherein
the data processing device generates one or more data sets at regular time intervals on the basis of processing rules specified in the configuration data and sends them to the communication unit with an instruction to transmit the one or more data sets in one or more data packets in accordance with one or more communication protocols of the second group.  The generation of data sets at regular time intervals is a standard operation of a data processing device in a control environment.  The data generation based on specific processing rules is taught by Seitz in paragraph [0064] et seq. where the communication unit transmits data based upon the appropriate language protocol.
In claim 15 the data interface device according to claim 14, is stated as wherein
the communication unit is adapted to transmit the one or more data sets in one or more data packets according to one or more communication protocols of the second group to a plurality of connected external data processing devices according to a publish subscriber model, wherein the configuration data comprise subscriber identification data indicating one or more of the connected external data processing devices as registered 
Claims 16 and 17 are directed to the data interface device according to claim 1, wherein the communication unit/the control interface unit comprises a data set output unit connectable directly or via a data network to a control interface unit of another data interface device for transmitting data sets generated by the data processing device to the other data interface device.   The published prior art of Seitz teaches this aspect of the instant invention beginning at paragraph [0078] et seq. where it is stated “…  the interface server module 410 of the second communication interface 400 and the interface client module 420a (or 420c as explained further below) of the second communication interface 400, and/or the second storage means 220 is configured for storing data received from the data block 430 in the one or more PLC registers 320 via the interface server module 410 of the second communication interface 400 and the interface client module 420a (or 420c as explained further below) of the second communication interface (400). …  the basic module application 211 executed on the second processing means 210 can be adapted to request data stored in the one or more NC registers 311 and/or the one or more PLC registers 320 by issuing control commands of the second interface language protocol and/or the second internal communication protocol to the interface client module 420a, which can then be adapted to transfer the control commands of the second interface language protocol and/or the second internal communication protocol to the interface server module 410.”
With regard to claim 18 the data interface device according to claim 1 is recited as, wherein the communication unit is adapted to receive configuration instructions from the front-end control device 200 according to the first embodiment further comprises a web server module 270 adapted to access data in the second storage means 220 directly or via the basic module application 211 and the one or more PLC registers 321 and/or the one or more NC registers 311 via the interface client module 420c or via the basic module application 211 and the interface client module 420b.” 
As per claim 20 the data interface device according to claim 1 states that wherein
the external data storage device is connected via a local or global network and comprises an external data server, a web server, an external message broker unit and/or another data interface device, or is an external data server, a web server, an external message broker unit and/or another data interface device.  Seitz teaches this in paragraph [0095] where it is stated “…  the web server module 270 can be communicably connected to a computer network such as a LAN, SAN or the internet so as to receive and/or transmit web page data from/to computers of the network.”
The reference of prior art to Seitz, in the same endeavor of the instant invention, teaches of the elements as claimed and aforementioned.  Although each and every detail may not be taught just as the claim language is recited, the elements are similar in functionality to that of the claim elements.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned elements of the claimed invention to teach the invention . 
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2016/0179085 A1 as applied to claims 1 and 5 above, and further in view of US Patent Application Publication No. US 2003/0229414 A1 to Nakazawa et al..
Although the elements of the instant invention are taught by Seitz as aforementioned; the limitations of claim 6 specify the data interface device according to claim 5, is recited as wherein each generated data set comprises identification data which, with regard to the data set generated, indicate an identity of one or more machine tools, an identity of one or more machine tool components and/or an identity of one or more sensors.  The use of identification data to indicate the identity of one or more machine tools and components/sensors is not particularly taught by Seitz any more than what is described in paragraph [0146].  It is for this reason the published prior art of Nakazawa et al. (herein after referred to as “Nakazawa”) is introduced. In paragraph [0057], Nakazawa teaches the use of “a data-element identifier or tag which defines an item concerning operating condition, with operating condition data corresponding to this item based on the operating condition data stored in the operation data storage section 12, and a process for transmitting the generated transmit data to said operation management device 30 via said Internet 20, and specifically, is configured so that the process shown in FIGS. 4-10 may be performed.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Seitz with that of Nakazawa to include the identification or tag means so as to properly label and/or identify the machine tools as indicated by Nakazawa.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2016/0179085 A1 as applied to claims 1 and 5 above, and further in view of US Patent Application Publication No. US 2007/0150235 A1 to Lev-Ami et al..
Although the elements of the instant invention are taught by Seitz as aforementioned; the limitations of claims 7 and 8 are recited as the data interface device of claim 5, wherein each generated data set indicates value data and one or more time stamps associated with the value data, wherein the value data indicate data values which indicate one or more sensor signal and/or control signal values, one or more data values calculated from a plurality of signal values and/or one or more state values indicating a machine status of one or more machine tools and a data type is specified for each data set and/or for each value of the value data, wherein the data type indicates whether the corresponding value describes a machine status, a signal value or an operating event in the operation of a corresponding machine tool, respectively.  The use of a data set indicates value data and one or more time stamps is not particularly taught by Seitz except for the use of value data and data type information that is explained in paragraphs [0102] and [0151].  It is for this reason, the published prior art of Lev-Ami et al. (herein after referred to as “Lev-Ami”) is introduced.  As stated in .

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2016/0179085 A1 as applied to claims 1 and 5 above, and further in view of US Patent Application Publication No. US 2012/0002949 A1 to Matsuura et al.
Although the elements of the instant invention are taught by Seitz as aforementioned; the limitations of claims 7 and 8 are recited as the data interface device of claim 5, wherein the data processing device is adapted on the basis of signature data stored in the second storage medium to add an electronic signature to a generated data set and/or to verify signatures added to data sets and the data processing device is further adapted to add an identification signature to a generated data set. The use of a data sets stored in storage means is taught by Seitz, the use of electronic signatures as claimed is not particularly taught by Seitz.  It is for this reason, the published prior art of Matsuura et al. (herein after referred to as “Matsuura”) is introduced in paragraph [0194] as the signature file where an e-signature is applied to the management information filed and is stored under the file name.   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Seitz with that of Matsuura to ensure proper authentication of the data as indicated by Matsuura.
s 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2016/0179085 A1 as applied to claims 1 and 5 above, and further in view of US Patent Application Publication No. US 2004/0193307 A1 to Fujishima et al..
Although the elements of the instant invention are taught by Seitz as aforementioned; the limitations of claim 12 is recited as the data interface device of claim 5, wherein the communication unit is adapted to generate a data packet including header data and user data for data transmission with the external data processing device, wherein the header data is generated based on the communication protocol used by the external data processing device, and the user data comprises one or more data sets generated by the data processing device  of the data format independent of the communication protocols of the first and second groups.  While the limitations of claim 13 are directed to the control interface unit being adapted to generate a data packet containing header data for data transmission with the control device, wherein the header data is generated based on the communication protocol used by the control device.  The generation of data packets including headers is not specifically taught by Seitz, even though the use of headers is necessarily well known to be used in communication protocols with the transmission of message.  Since this feature is not taught by Seitz, the prior art of Fujishima et al. (herein after referred to as “Fujishima”) is relied upon to teach the use of headers to be generated and included in data packets that are used in data transmission as it is explained in paragraph [0092] and [0154], “the electronic mail is constituted by a header portion including source and destination mail addresses and the like, and a mail text portion, as shown in FIG. 13. The mail text portion includes information of the driving mechanism sections (the bearing 41 and the coned disc spring 46 of the main spindle apparatus 33, the bearings (not shown) of the cam followers 55 and 56 of the automatic tool exchange apparatus 36, and the like), the reference values for the consumption degree thereof, the NC machine tool 15 (machine ID, and the like), the user who uses the NC machine tool 15, etc.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Seitz with the use of headers in data packets as in Fujishima to ensure proper communication of the data as is well known.
Although the elements of the instant invention are taught by Seitz as aforementioned; the limitations of claim 19 is recited as the data interface device of claim 1, wherein the data storage device has a data interface which is adapted to transmit the data stored in the first data storage medium to an externally connected data storage device for data backup and/or long-term storage in accordance with a synchronous, asynchronous data transmission or data mirroring which is carried out at regular intervals or when a limit value of the amount of data stored in the first data storage medium is exceeded.  Seitz teaches the storage and retrieval of the data in paragraph [0148] however, the reference does not specifically address the synchronous, asynchronous data transmission or data mirroring which is carried out at regular intervals or when a limit value of the amount of data stored in the first data storage medium is exceeded aspect of the instant invention.  For this reason, the prior art of Fujishima is relied upon.  In paragraph [0014] teaches of the transmission condition of the data as claimed as “…  data transmitting means for collecting data relating to the operating condition of the driving mechanism section from the numerical control section, for accumulating the data into the user-side operation data storing means, for checking whether a predetermined transmission condition is satisfied or not, and for, only when the transmission condition is satisfied, transmitting the operating condition data of the driving mechanism section accumulated in the user-side operation data storing means to the manufacturer management apparatus, in a data form of an electronic mail, …”.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Seitz with the use of data transmission as done by Fujishima to ensure effective performance and maintenance of the system as indicated by Fujishima in paragraph [0010]. 
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        March 9, 2021


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119